COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-09-100-CV





MARK M. D’AMICO	APPELLANT



V.



CITY OF FORT WORTH 							  APPELLEE

(ROBERT CHAMBERS) 	





------------



FROM COUNTY COURT AT LAW NO. 2 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Mark M. D’Amico attempts to appeal from the trial court’s order granting the plea to the jurisdiction of appellee City of Fort Worth (Robert Chambers).  We sent a letter to appellant that informed him of our concern that we do not have jurisdiction because, based on our review of the record, this is a case that originated in small claims court.  
See
 Tex. Gov’t Code Ann. § 28.053(d) (Vernon 2004); 
Sultan v. Mathew
, 178 S.W.3d 747, 752–53 (Tex. 2005) (holding that because of section 28.053(d), “courts of appeals lack jurisdiction over cases originally filed in the small claims court”); 
Lister v. Walters
, 247 S.W.3d 381, 383 (Tex. App.—Texarkana 2008, no pet.); 
Gaskill v. Sneaky Enters., Inc.
, 997 S.W.2d 296, 297 (Tex. App.—Fort Worth 1999, pet. denied).

Appellant has responded to our letter, but he has not established any valid jurisdictional grounds for continuing the appeal.  Accordingly, we dismiss the appeal for want of jurisdiction.  
See
 Tex. R. App. P. 42.3(a), 43.2(f).   



TERRIE LIVINGSTON

JUSTICE



PANEL:  CAYCE, C.J.; LIVINGSTON and MEIER, JJ.



DELIVERED:  September 17, 2009



FOOTNOTES
1:See
 Tex. R. App. P. 47.4